DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 21 October 2021.  As directed by the amendment: claims 1, 3, 10-11, 13, 17, 18, 20, 34-37, and 54-56 have been amended; claims 7, 21, 22, 24, 25, 27-32, 38-46, 48, 49, 57, and 58 have been cancelled; and no claims have been added. Thus, claims 1-6, 8-20, 23, 33-37, 47, and 53-56 are presently pending in this application. 
Election/Restrictions
Claims 1-6, 8-20, 23, 33-37, 47, and 54-56 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 06 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06 April 2020 is withdrawn. Claim 53, directed to an adapter, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. The cancellation of claims 7, 21, 22, 25, 27-32, 38-46, 48, and 49 render the species restriction moot. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-6, 8-20, 23, 24, 33-37, 47, and 53-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wieslander et al (US 2007/0073215) in view of Arduini et al (US 2010/0286625), fails to disclose or make obvious a device as described in claims 1 and 54. Specifically, Wieslander in view of Arduini fails to disclose or make obvious an apparatus for connecting and disconnecting a tubular fitting to a connector, in combination with all of the other elements of the claim, “wherein the apparatus comprises a first actuating member that is arranged on the cover and configured to break a frangible inline seal of a first conduit of the connector when the connector is inserted into the connector holder.” Wieslander and Arduini are both silent regarding a frangible inline seal. Prior art that teaches a frangible inline seal such as Goldhaber (US 4396382) teach breaking the seal using a user’s hand or using fluid pressure. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 54. Claims 2-6, 8-20, 23, 24, 33-37, 47, 53, and 55-56 are allowed for incorporating the above elements due to their respective dependencies on claims 1 and 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fujii (US 6485483) discloses a tube connector device (Fig. 2) with multiple end caps (12) and connections to infusion and discharge ports (15, 16).
Childers et al (US 2009/0012448) discloses an infusion system (Fig. 1) that connects a connector (55) to a tube (56) and which breaks a seal (58) during the connection (Fig. 8F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783